--------------------------------------------------------------------------------


Exhibit 10.3
 
SECURITY AGREEMENT
 
SECURITY AGREEMENT (the “Agreement”) made December 27, 2005 by and between
VeriChip Corporation, a Delaware corporation with a principal place of business
at 1690 South Congress Avenue, Suite 200, Delray Beach, Florida 33445 (the
“Debtor”), and Applied Digital Solutions, Inc., a Missouri corporation located
at 1690 South Congress Avenue, Suite 200, Delray Beach, Florida 33445 (the
“Secured Party”).
 
WITNESSETH:
 
WHEREAS, pursuant to a Commercial Loan Agreement of even date (the “Loan
Agreement”), Secured Party has granted to Debtor Eight Million Five Hundred
Thousand Dollars ($8,500,000.00) in a Working Capital Revolving Line of Credit
(the “Loan”); and
 
WHEREAS, the obligation of the Secured Party to make the Loan to the Debtor is
subject to the condition, among others, that the Debtor shall execute and
deliver this Agreement and grant the security interests hereinafter described.
Terms not otherwise defined herein shall have the meanings ascribed to them in
the Loan Agreement.
 
NOW, THEREFORE, in consideration of the willingness of the Secured Party to make
the Loan to the Debtor and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:
 
1. Security Interest. As security for the Secured Obligations described in
Section 2 hereof, the Debtor hereby grants to the Secured Party a first priority
security interest in and lien on all of the property described below
(hereinafter referred to collectively as the “Collateral”):
 
a. All equipment, including machinery, motor vehicles, office equipment,
furniture, fixtures, along with all other parts, tools, trade-ins, repairs,
accessories, accessions, modifications and replacements, whether now owned or
subsequently acquired, constructed or attached or added to or placed in, the
foregoing (collectively, the “Equipment”);
 
b. All inventory, wherever located, including goods, merchandise and other
personal property, held for sale or lease or furnished or to be furnished under
a contract of service, or constituting raw materials, work in process or
materials used or consumed in the Debtor’s business, or consigned to others or
held by others for return to the Debtor, whether now owned or subsequently
acquired or manufactured and wherever located (collectively, the “Inventory”);
 
c. All accounts receivable, including, without limitation, accounts, contracts,
contract rights, chattel paper, instruments, rents, deposits, general
intangibles and any other obligations of any kind, whether now existing or
hereafter arising out of or in connection, with the sale or lease of goods or
the rendering of services and all rights now or hereafter existing in and to all
security agreements, notes, leases, licenses, franchises, supply agreements and
other contracts securing or otherwise relating to any such accounts, contracts,
contract rights, chattel paper, instruments, rents, deposits, general
intangibles or obligations (any and all such accounts, contracts, contract
rights, chattel paper, instruments, rents, deposits, general intangibles and
obligations being the “Receivables” and any and all such security agreements,
notes, leases, licenses, franchises, supply agreements and other contracts being
the “Related Contracts”);


--------------------------------------------------------------------------------





Page 2
 
d. All general intangibles, including, but not limited to, corporate names,
trade names, trademarks, trade secrets, books and records, customer lists, blue
prints and plans, computer programs, tapes and related electronic data,
processing software and all corporate ledgers;
 
e. Any and all additions, accessions, substitutions or replacements to or for
any of the foregoing;
 
f. Any and all products and proceeds of any or all of the foregoing, including,
without limitation, cash, cash equivalents, tax refunds and the proceeds of
insurance policies providing coverage against the loss or destruction of or
damage to any of the Collateral, or any indemnity, warranty or guarantee payable
by reason of loss or damage to or otherwise with respect to any of the
Collateral (whether or not the Secured Party is the loss payee thereof);
 
g. All of the Debtor’s after-acquired property of the kinds and types described
in paragraphs (a) - (f) herein;
 
h. All records and data relating to any of the property described above, whether
in the form of a writing, photograph, microfilm, microfiche or electronic media,
together with all of the Debtor’s right, title and interest in and to all
computer software required to utilize, create, maintain and process any of such
records or data or electronic media; and also in (i) all checks, money,
securities, bank accounts, deposit accounts and other accounts in the possession
of or held by the Secured Party whether in the name of the Debtor or in the name
of the Secured Party, and (ii) all other property given by the Debtor to the
Secured Party pursuant to this agreement. The property described in (i) and (ii)
above are held in the possession of the Secured Party by agreement of Debtor and
Secured Party. All of the said Collateral (which throughout this Agreement
includes after-acquired Collateral) is to secure the payment and performance of
all of the Secured Obligations.
 
2. Secured Obligations. The security interest hereby granted shall secure the
following (the “Secured Obligations”):
 
a. The Debtor’s repayment of the principal amount of the Loan, together with
interest, late charges and any other applicable charges to the Secured Party
pursuant to the Loan;
 
b. The Debtor’s payment or performance of its obligations under the Loan
Agreement and under the other Loan Documents (as defined, described and
identified in the Loan Agreement, hereinafter the “Loan Documents”), as the same
may be amended, modified, extended, renewed, replaced or restated; and
 
c. The payment of all other sums with interest and charges thereon advanced in
accordance herewith to protect the validity, security and priority of this
Agreement, the Loan Agreement or the Loan Documents.


--------------------------------------------------------------------------------





Page 3
 
3. Warranties and Representations of the Debtor. Debtor hereby makes the
following representations and warranties that shall survive the execution and
delivery of this Agreement and shall be continuing representations and
warranties as long as any Secured Obligations remains outstanding:
 
a. All representations and warranties made in the Loan Agreement and the Loan
Documents relating to the Debtor and the Collateral are true, accurate and
complete in all material respects;
 
b. The Debtor’s principal place of business is located at 1690 South Congress
Avenue, Suite 200, Delray Beach, Florida; the Debtor’s executive offices and the
office where its books and records are kept and are to be kept concerning the
Receivables, Related Contracts, and other Collateral are at the aforesaid
address; and the Debtor has no other places of business except those set forth
on Schedule I hereto;
 
c. The Debtor conducts business only under and through the business and trade
name “VeriChip Corporation.”
 
d. No material authorization, approval or other action by, and no notice to or
filing with, any governmental authority or other person is required either (i)
for the grant by the Debtor of the security interests granted hereby or for the
execution, delivery or performance of this Agreement by the Debtor, or (ii) for
the perfection of or the remedies hereunder, except the filing of financing
statements;
 
e. The Debtor has good and marketable title to all of the Collateral pledged by
it hereunder, free and clear of any liens, security interests, encumbrances or
interests or claims of any other person or entity, except those set forth on
Schedule II hereto and there are no sums owed with respect to the Collateral.
 
f. Upon the filing of UCC-1 financing statements being delivered at or prior to
the execution hereof, the Secured Party will have a valid, perfected first
security interest in all of the Collateral;
 
g. The Debtor has not performed any acts which might prevent the Secured Party
from enforcing any of the material terms and conditions of this Agreement or
which would limit any of them in any such enforcement;
 
h. Schedule III attached hereto sets forth the description and location of all
Collateral not located at the Debtor’s principal place of business, together
with a list of the record owners of and record holders of liens against the real
estate on which such Collateral is located; and
 
i. No effective financing statements or other similar instrument in effect
covering all or any part of the Collateral is on file in any recording office,
except as may have been filed in favor of Secured Party relating to this
Agreement.


--------------------------------------------------------------------------------





Page 4
 
4. Affirmative Covenants of the Debtor.
 
a. The Debtor shall promptly notify and provide the Secured Party with a
complete description of the opening of any new places of business, the closing
of any existing places of business, the conduct of business under any names or
through any entities other than those set forth herein, the relocation of any of
the Collateral to any new place of business or any other act which would affect
the financing statements filed by the Secured Party;
 
b. The Debtor shall continuously take all steps that are necessary or prudent to
protect the security interests of the Secured Party in the Collateral;
 
c. The Debtor shall defend the Collateral against the claims and demands of all
persons;
 
d. The Debtor shall deliver and pledge to the Secured Party, endorsed or
accompanied by instruments of assignment or transfer satisfactory to the Secured
Party, any Instruments, documents and chattel paper which the Secured Party may
reasonably specify;
 
e. The Debtor shall comply, in all material respects, with all governmental
regulations applicable to the Collateral or any part thereof or to the operation
of the Debtor’s business; provided, however, that the Debtor may contest any
governmental regulation in any reasonable manner which shall not, in the
reasonable opinion of the Secured Party, adversely affect the Secured Party’s
rights or the first priority of its security interest in the Collateral;
 
f. The Debtor shall pay promptly when due, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of its
income or profits therefrom, as well as all claims of any kind, except that no
such charge need be paid if (i) the validity thereof is being contested in good
faith by appropriate proceedings, (ii) such proceedings do not involve any
danger of the sale, forfeiture or loss of any of the Collateral or any interest
therein; and (iii) such charge is adequately reserved against in accordance with
the generally accepted accounting principles;
 
g. The Debtor shall cause the Equipment to be maintained and preserved in the
same condition, repair and working order as when new and shall make all repairs,
replacements, additions and other improvements necessary to maintain the
Equipment in such good condition;
 
h. The Debtor shall maintain Inventory sufficient to meet the needs of its
business;
 
i. The Debtor shall preserve all beneficial Related Contracts;
 
j. The Debtor shall take all commercially reasonable steps necessary to collect
the Receivables;
 
k. The Debtor shall assure that (i) no Receivable is or shall be subject to any
defense, offset, counterclaim, discount or allowance, (ii) no agreement under
which any deduction, discount, credit or allowance of any kind may be granted or
allowed shall have been or shall thereafter be made by Debtor with any account
party without the consent of Secured Party, (iii) all statements


--------------------------------------------------------------------------------





Page 5
 
made and all unpaid balances appearing in the invoices, documents and agreements
relating to each Receivable are and shall be true, genuine, and correct in all
respects, and (iv) no Receivable shall be converted to a note or other
instrument unless the same shall be delivered to the possession of the Secured
Party within ten (10) days of the date of execution of such note or instrument;
 
l. The Debtor shall, with respect to any Collateral which consists of trucks,
automobiles or other motor vehicles, or any other Collateral required to be
titled, deliver all titles thereto to the Secured Party to be held by the
Secured Party and shall make, execute and deliver any and all applications, and
take such other action to assure that the Secured Party is listed of record as a
lienholder on all title certificates;
 
m. Debtor shall keep accurate and complete records listing and describing the
Collateral and, when requested by Secured Party, Debtor shall give Secured Party
a certificate listing and describing the Collateral and setting forth the total
value of the Inventory, the total value of the Equipment, the amount of the
Receivables designating how many dates the Receivables are from the date of
invoice, the face value of any instruments, and any other information Secured
Party may request. Upon reasonable notice, Secured Party shall have the right at
any time to inspect the Collateral and to audit and make copies of any records
or other writings that relate to the Collateral or the general financial
condition of Debtor. Bank shall use its best efforts to commence such
inspections during reasonable business hours. Secured Party may remove such
records and writings for the purpose of having copies made thereof;
 
n. The Debtor shall advise the Secured Party promptly, in reasonable detail, (i)
of any lien, security interest, encumbrance or claim made or asserted against
any of the Collateral, (ii) of any material change, substantial loss or
depreciation in the composition of the Collateral, and (iii) of the occurrence
of any other material adverse effect on the aggregate value, enforceability or
collectibility of the Collateral or on the security interests created hereunder;
 
o. The Debtor shall give, execute, deliver and file or record in the proper
governmental offices any instrument, paper or document, including, but not
limited to, one or more financing statements under the Uniform Commercial Code,
reasonably satisfactory to the Secured Party or take any action which the
Secured Party may deem necessary or desirable in order to create, preserve,
perfect, extend, continue, modify, terminate or otherwise effect any security
interest granted pursuant hereto, or to enable the Secured Party to exercise or
enforce any of its rights hereunder; and
 
5. Negative Covenants of the Debtor. Except as otherwise provided in the Loan
Agreement, without the prior written consent of the Secured Party, the Debtor
shall not:
 
a. Transfer, sell or assign any of the Collateral other than in the ordinary
course of business;
 
b. Allow or permit any other security interest or lien to attach to any of the
Collateral (other than the Maytag subordinated debt);


--------------------------------------------------------------------------------





Page 6
 
c. File, authorize or permit to be filed in any jurisdiction any financing
statement relating to any of the Collateral unless the Secured Party is named as
sole secured party;
 
d. Permit any of the Collateral to be levied upon under any legal process;
 
e. Permit anything to be done that may materially impair the value of any of the
Collateral or the security therein intended to be afforded hereby; or
 
f. Use the Collateral in violation of any law or in any manner inconsistent with
any policy of insurance thereon.
 
6. Fixtures. It is the intention of the parties hereto that none of the
Collateral shall become fixtures. Without limiting the generality of the
foregoing, the Debtor will, if requested by the Secured Party, obtain waivers of
lien, in form satisfactory to the Secured Party, from each mortgagee or lessor
of real property (other than the Secured Party) on which any of the Collateral
is or is to be located.
 
7. Insurance. Debtor shall, at its own expense, maintain insurance covering the
Collateral against such risks, with such insurers, in such form and in such
amounts as shall, from time to time, be required by Secured Party, but in any
event, in such amounts and with such coverage as is customary in Debtor’s type
of business. All insurance policies shall be written so as to be payable in the
event of loss to Secured Party and shall provide for thirty (30) days written
notice to Secured Party of cancellation or modification. At the request of
Secured Party, all insurance policies shall be furnished to and held by Secured
Party. Debtor hereby assigns to Secured Party return premiums, dividends and
other amounts which may be or become due upon cancellation of any such policies
for any reason whatsoever and directs the insurers to pay Secured Party any sums
so due. Secured Party is hereby appointed as attorney irrevocable to collect
return premiums, dividends and other amounts due on any insurance policy and the
proceeds of such insurance, to settle any claim with the insurers in the event
of loss or damage, to endorse settlement drafts and, upon occurrence of an Event
of Default (as defined hereinbelow), to cancel, assign or surrender any
insurance policies. If, while any Secured Obligations are outstanding, any
return premiums, dividends, other amounts or proceeds are paid to Secured Party
under such policies, Secured Party may, at Secured Party’s option, take either
or both of the following actions: (i) apply such return premiums, dividends,
other amounts and proceeds in whole or in part to the payment or satisfaction of
any of the Secured Obligations in whatever order Secured Party determines; or
(ii) pay over such return premiums, dividends, other amounts and proceeds in
whole or in part to Debtor for the purpose of repairing or replacing the
Collateral destroyed or damaged, any return premiums, dividends, other amounts
and proceeds so paid over by Secured Party to be secured by this Agreement.
 
8. Receivables. Debtor agrees that Secured Party may communicate with account
debtors in order to verify the existence, amount, and terms of any Receivables.
Secured Party may notify account debtors of the security interests established
herein and require that payments on Receivables be made directly to Secured
Party, and upon the request of Secured Party, Debtor shall notify account
debtors and indicate on all billings that payments and returns are to be made
directly to Secured Party. In furtherance of the foregoing, Debtor hereby
appoints Secured Party attorney


--------------------------------------------------------------------------------





Page 7
 
irrevocable with full power to collect, compromise, endorse, sell or otherwise
deal with the Receivables or proceeds thereof and to perform the terms of any
contract in order to create Receivables in Secured Party’s name or in the name
of Debtor. This Agreement may be, but need not be, supplemented by separate
assignment of Receivables and contract rights and, if such assignments are
given, the rights and security interests given thereby shall be in addition to
and not in limitation of the rights and security interests granted by this
Agreement.
 
9. Events of Default. The following events shall be deemed “Events of Default”
hereunder:
 
a. An Event of Default under the Loan Agreement or any of the Loan Documents;
 
b. Any representation or warranty or statement of fact made to Secured Party at
any time by Debtor is false or misleading or becomes false or misleading in any
material respect;
 
c. Debtor fails to materially observe or perform any covenant, warranty or
agreement required to be observed or performed by it under this Agreement;
 
d. Debtor shall be in default under any obligation undertaken by Debtor which
default has a material adverse effect on the financial condition of Debtor or on
the value of the Collateral;
 
e. Uninsured loss, theft, damage or destruction of any substantial portion of
any of the Collateral; or
 
f. Debtor or any guarantor of any of the Secured Obligations is or becomes
insolvent or is involved in any financial difficulty as evidenced by (i) an
assignment, composition or similar device for the benefit of creditors, (ii)
general failure to pay debts when due, (iii) attachment or receivership of
assets not dissolved within thirty (30) days, (iv) the appointment of a
custodian, trustee or receiver for a substantial portion of any of their
respective properties, (v) the liquidation or sale of all or substantially all
of their respective properties, (vi) the filing by Debtor or any guarantor of a
petition under any Chapter of the United States Bankruptcy Code or the
institution of any other proceeding under any law relating to bankruptcy,
bankruptcy reorganization, insolvency or relief of Debtors, or (vii) the filing
against Debtor or any guarantor of an involuntary petition under any Chapter of
the United States Bankruptcy Code or the institution of any other proceeding
under any law relating to bankruptcy, bankruptcy reorganization, insolvency or
relief of debtors where such proceeding is not dismissed within sixty (60) days
from the date on which it is filed or instituted.
 
10. Rights and Remedies of Secured Party on Default. Upon the occurrence of any
Event of Default, Secured Party shall have, by way of example and not of
limitation, the following rights and remedies:
 
a. Secured Party may declare the Secured Obligations, or any of them, to be
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived;


--------------------------------------------------------------------------------





Page 8
 
b. In addition to all other rights and remedies contained in this Agreement, the
Loan Agreement, and in the Loan Documents, Secured Party may exercise the rights
and remedies accorded Secured Party by the Uniform Commercial Code or by any
other applicable law, all of which rights and remedies shall be cumulative and
non-exclusive to the extent permitted by law;
 
c. Secured Party shall have the right to enter and/or remain upon the Premises
of Debtor, or any other place or places where any of the Collateral is located
and kept, without any obligation to pay rent to Debtor or others, and remove
Collateral therefrom to the premises of the Secured Party or any agent of
Secured Party for such time as Secured Party may desire in order to maintain,
collect, sell and/or prepare the Collateral for sale, liquidation or collection;
 
d. Secured Party may require the Debtor at Debtor’s cost to assemble the
Collateral and make it available to Secured Party at a place designated by
Secured Party;
 
e. Secured Party may take possession of and use and operate the Collateral in
the manner and for the purposes as set forth in Section 11 hereinbelow;
 
f. Secured Party may sell, lease or otherwise dispose of the Collateral as set
forth in Section 12 hereinbelow;
 
g. Secured Party shall have the right to set-off, without notice to the Debtor,
any and all deposits or other sums at any time or times credited or due from
Secured Party to Debtor, whether in a special account or other account or
represented by a certificate of deposit (whether or not matured); which deposit
and other sums shall, at all times, constitute additional security for the
Secured Obligations;
 
h. Secured Party may perform any warranty, covenant or agreement which Debtor
has failed to perform under this Agreement; and
 
i. Secured Party may take any other action that Secured Party deems necessary or
desirable to protect the Collateral or the security interests granted herein.
 
11. Rights of Secured Party to Use and Operate Collateral. Upon the occurrence
of any Event of Default, but subject to the provisions of the Uniform Commercial
Code or other applicable law, the Secured Party shall have the right and power
to take possession of all or any part of the Collateral, and to exclude the
Debtor and all persons claiming under the Debtor wholly or partly therefrom, and
thereafter to hold, store and/or use, operate, manage and control the same. Upon
any such taking of possession, the Secured Party may, from time to time, at the
expense of the Debtor, make all such repairs, replacements, alterations,
additions and improvements to and of the Collateral as the Secured Party may
reasonably deem proper. In any such case, subject as aforesaid, the Secured
Party shall have the right to manage and control the Collateral and to carry on
the business and to exercise all rights and powers of the Debtor in respect
thereto as the Secured Party shall deem best, including the right to enter into
any and all such agreements with respect to the leasing and/or operation of the
Collateral or any part thereof as the Secured Party may see fit; and the Secured
Party shall be entitled to collect and receive all rents, issues, profits, fees,
revenues and other income of the same and every part thereof. Such rents,
issues, profits, fees, revenues and


--------------------------------------------------------------------------------





Page 9
 
other income shall be applied to pay the expenses of holding and operating the
Collateral and of conducting the business thereof and of all maintenance,
repairs, replacements, alterations, additions and improvements and to make all
payments which the Secured Party may be required or may elect to make, if any,
for taxes, assessments, insurance and other charges upon the Collateral or any
part thereof and all other payments which the Secured Party may be required or
authorized to make under any provision of this Agreement (including reasonable
legal costs and attorneys’ fees). The remainder of such rents, issues, profits,
fees, revenues and other income shall be applied to the payment of the Secured
Obligations in such order of priority as the Secured Party shall determine and
any surplus shall be returned to the Debtor. Without limiting the generality of
the foregoing, the Secured Party shall have the right to apply for and have a
receiver appointed by a court of competent jurisdiction in any action taken by
the Secured Party to enforce its rights and remedies hereunder in order to
manage, protect and preserve the Collateral and continue the operation of the
business of the Debtor and to collect all revenues and profits thereof and apply
the same to the payment of all expenses and other charges of such receivership
including the compensation of the receiver and to the payment of the Secured
Obligations as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated.
 
12. Rights of Secured Party to Sell Collateral. Upon ten (10) days prior written
notice by registered or certified mail by Secured Party to Debtor at the address
of the Debtor set forth above (or at such other address or addresses as the
Debtor shall specify in writing by like notice to the Secured Party) of the time
and place of any intended disposition of Collateral, then Secured Party shall
have the right and power to sell, assign, lease or otherwise dispose of the
Collateral from any business premises of the Debtor, either at public auction or
private sale, by liquidation sale or other disposition, or as if the sale was
being made in the ordinary course of Debtor’s business, with or without notice
to the public that the said sale or disposition is for the benefit of the
Secured Party; provided, however, that if the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, then Secured Party shall have the right and power to dispose
of the Collateral without prior notice to Debtor and Debtor expressly waives any
rights to notice under such circumstances. The notices described above shall be
deemed to meet any requirement hereunder or under any applicable law (including
the Uniform Commercial Code) that reasonable notification be given of the time
and place of such sale or other disposition. After deducting all costs and
expenses of collection, storage, custody, sale or other disposition and delivery
(including reasonable legal costs and attorneys’ fees) and all other charges
against the Collateral, the residue of the proceeds of any such sale or
disposition shall be applied to the payment of the Secured Obligations in such
order of priority as the Secured Party shall determine and any surplus shall be
returned to the Debtor. In the event the proceeds of any sale, lease or other
disposition of the Collateral hereunder are insufficient to pay all of the
Secured Obligations in full, the Debtor will be liable for the deficiency,
together with interest thereon at the maximum rate provided in the Loan
Agreement and the cost and expenses of collection of such deficiency, including,
without limitation, reasonable fees of attorneys, experts and agents, expenses
and disbursements.
 
13. Attorney-in-Fact. The Secured Party is hereby appointed the
attorney-in-fact, with full power of substitution, of the Debtor for the purpose
of carrying out the provisions of this Agreement and taking any action and
executing any instruments (including, without limitation, financing or
continuation statements, conveyances, assignments and transfers) which the
Secured


--------------------------------------------------------------------------------





Page 10
 
Party may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is coupled with an interest and is irrevocable.
The Debtor shall indemnify and hold harmless the Secured Party from and against
any liability or damage that it may incur in the exercise and performance, in
good faith, of the Secured Party’s powers and duties as such attorney-in-fact.
 
14. Waiver, etc. The Debtor hereby waives presentment, demand, notice, protest
and, except as is otherwise provided herein, all other demands and notices in
connection with this Agreement or the enforcement of the Secured Party’s rights
hereunder or in connection with any Secured Obligations or any Collateral. The
Debtor further consents to and waives notice of the granting of renewals,
extensions of time for payment or other indulgences to the Debtor or to any
account debtor in respect of any Receivable, substitution, release or surrender
of any Collateral, addition or release of persons primarily or secondarily
liable on any Secured Obligation or on any Receivable or other Collateral, or
the acceptance of partial payments on any Secured Obligation or on any account
receivable or other Collateral and/or the settlement or compromise thereof. No
delay or omission on the part of the Secured Party in exercising any right
hereunder shall operate as a waiver of such right or of any other right
hereunder. Any waiver of any such right on any one occasion shall not be
construed as a bar to or waiver of any such right on any such future occasion.
 
15. Termination; Assignments, etc. This Agreement and the security interest in
the Collateral created hereby shall terminate when all of the Secured
Obligations have been paid, performed and finally discharged in full. In the
event of a sale or assignment by the Secured Party of all or any of the Secured
Obligations held by it, such Secured Party may assign or transfer its rights and
interests under this Agreement in whole or in part to the purchaser or
purchasers of such Secured Obligations, whereupon such purchaser or purchasers
shall become vested with all of the powers and rights of such Secured Party
hereunder, and such Secured Party shall thereafter be forever released and fully
discharged from any liability or responsibility hereunder, with respect to the
rights and interests so assigned.
 
16. Notices. All notices, requests, demands and other communications provided
for hereunder shall be in writing (including telegraphic communication) and
shall be either mailed by certified mail, return receipt requested, or delivered
by overnight courier service to the applicable party at the following addresses:
 

     
If to the Debtor:
  
VeriChip Corporation
 
  
1690 South Congress Avenue, Suite 200
 
  
Delray Beach, Florida 33445
   
If to the Secured Party:
  
Applied Digital Solutions, Inc.
 
  
1690 South Congress Avenue, Suite 200
 
  
Delray Beach, Florida 33445
   
with a copy to:
  
Patricia K. Mellor, Esquire
 
  
Merra, Kanakis, Creme & Mellor, PC
 
  
60 Main Street
 
  
Nashua, New Hampshire 03060





--------------------------------------------------------------------------------





Page 11
 
or, as to each party, at such other address as shall be designated by such
parties in a written notice to the other party complying as to delivery with the
terms of this Section. All such notices, requests, demands and other
communication shall be effective on the date of first attempted delivery.
 
17. Miscellaneous.
 
a. The powers conferred on the Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for monies actually received by it hereunder, the Secured Party
shall not have any duty as to any Collateral or as to the taking of any
necessary steps to parties pertaining to any Collateral;
 
b. No provision hereof shall be amended except by a writing signed by the
Secured Party and the Debtor;
 
c. Any provision of this Agreement that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof;
 
d. This Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of the Secured Party and the Debtor;
 
e. No delay, failure to enforce, or single or partial exercise on the part of
the Secured Party in connection with any of its rights hereunder shall
constitute an estoppel or waiver thereof, or preclude other or further exercises
or enforcement thereof and no waiver of any default hereunder shall be a waiver
of any subsequent default; and
 
f. This Agreement shall be governed as to its validity, interpretation and
effect in accordance with the laws of the State of New Hampshire.
 
IN WITNESS WHEREOF, the undersigned have set their hands and seals to this
Agreement all as of the day and year first above written.
 

         
 
  
VeriChip Corporation
     
/s/ Brian Murphy                                       
  
By:
 
/s/ Kevin McLaughlin                                           
Witness
  
Name:
 
Kevin McLaughlin
 
  
Title:
 
Chief Executive Officer
   
 
  
Applied Digital Solutions, Inc.
     
/s/ Brian Murphy                                        
  
By:
 
/s/ Evan McKeown                                               
Witness
  
Name:
 
Evan McKeown
 
  
Title:
 
Chief Financial Officer
Senior Vice President


